Citation Nr: 0022088	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-13 640	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

To be clarified.



ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran reportedly was honorably discharged from the 
United States Air Force in December 1971 with over twenty 
years of active duty service.  The appellant has been 
recognized as the surviving spouse of the deceased veteran.

This appeal stems from a December 1996 rating decision of the 
RO.

The Board of Veterans' Appeals (Board) previously denied 
these claims in a June 1998 decision, from which the 
appellant appealed to the United States Court of Appeals for 
Veterans Claims.  The VA General Counsel, however, entered 
into a Joint Motion for Remand (Motion) because the claims 
file has reportedly been destroyed.


REMAND

When the Board issued its 1998 decision, it had the benefit 
of the entire claims file to review.  Although a motion for 
reconsideration was denied by the Board in November 1998, the 
claims file apparently had already been returned to the RO 
and was not utilized for the reconsideration.  In any event, 
there is now a reconstructed claims file, but it is 
incomplete with respect to the records cited in the Board's 
1998 decision.

The Board finds that, based upon the Motion, an additional 
attempt should be made to locate the original claims file, 
and, if necessary, to certify the status of the original 
claims file, should it not be found.

The Board also notes that there is some confusion in the 
available records as to the actual designated representative.  
Since there are missing documents in this case, it would be 
appropriate to have the appellant clarify whom, if anyone, 
she wishes to represent her.

For the foregoing reasons, this case is REMANDED to the RO 
for the following development:

1.  The RO should contact the appellant 
to have her clarify who her designated 
representative is, if any.  If necessary, 
she should complete any proper paperwork 
which should then be incorporated with 
the new claims file.

2.  The RO should again attempt to locate 
the original claims file.  The Board 
suggests that the claims file number 
might be searched both with and without 
the first two digits, especially if a 
computer database is utilized.  Any leads 
that arise should be followed to their 
logical conclusion in this search.  If 
the claims file is located, the 
reconstructed file should be incorporated 
therewith.

3.  If the original claims file cannot be 
located, the RO should determine whether 
it was destroyed or lost.  Whichever the 
case may be, the official at the RO who 
makes this determination should clearly 
specify this fact (i.e. whether destroyed 
or lost) and the circumstances 
surrounding the destruction or loss, as 
appropriate.  This should include where 
the claims file was last known to be, and 
why it is believed the file was actually 
destroyed instead of having been lost (or 
vice versa).  A discussion of the efforts 
made to find the claims file should be 
included as well.

4.  If the original claims file cannot be 
located, the RO should further attempt to 
rebuild it.  Adding to what has already 
been obtained, the RO should reference 
the administrative materials already in 
the rebuilt file, (e.g. the December 1996 
rating decision, the March 1997 statement 
of the case, the June 1997 supplemental 
statement of the case, the Board's 1998 
decision and the Designation of Record 
filed with the Court listing the 
documents used to make the decision) as 
well as any other appropriate sources of 
information, and attempt to obtain all 
relevant documents discussed therein that 
have not already been acquired.  The RO 
is referred to the Motion, noted supra.  
Attempts to obtain evidence should 
include, as appropriate, the cited 
medical evidence that is relevant with 
respect to the claims made.  To this end, 
the appellant should be provided the 
opportunity to submit any evidence she 
may have regarding the claims on appeal.  
All records obtained should be added to 
the rebuilt claims file.

5.  After the foregoing has been 
completed to the extent possible, the RO 
should readjudicate the appellant's 
claims.  If either claim remains denied, 
the RO should issue a supplemental 
statement of the case and provide her 
with an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




